El Juez Asociado Señor Hutchison
emitió la opinión del tribunal.
Pedro A. Rivera fué convicto de transportar pasajeros por paga entre puntos que estaban dentro de la ruta cu-bierta por la White Star Bus Line, la que presta servicios, a virtud de una franquicia exclusiva, por la carretera prin-' cipal existente entre San Juan y Río Piedras. El primer señalamiento es que la prueba era insuficiente para esta-blecer la culpabilidad del acusado más allá de una duda ra-zonable. Después de examinar cuidadosamente toda la prueba hemos llegado a la conclusión de que el apelante está en lo cierto.
 Ninguno de los pasajeros fué llamado como testigo de cargo. Los que comparecieron en el juicio declararon como testigos de descargo. Durante el curso del juicio el letrado ele la defensa manifestó a la corte que este caso no era de él, que un compañero suyo le había pedido que lo viera y que él no conocía a los testigos del acusado ni al acusado *726mismo. La única evidencia que va directamente a la cues-tión de paga era prueba de referencia, ofrecida por el fiscal de distrito sin objeción alguna por parte del letrado de la de-fensa. Admitiendo para los fines de la argumentación que en ausencia de una objeción tal prueba era admisible, el valor probatorio de la misma era en el caso de autos insignificante, o por lo menos no bastaba para destruir la presunción de inocencia. 23 Corpus Juris 40, sec. 1783; Hale v. Hale, 111 S. E. 740; Johnson v. Gattegno, 267 S. W. 740; Shaw v. McKenzie, 160 A. 911; Sourthern Surety Co. v. Nalle & Co., 242 S. W. 196; Beavers v. Howell, 140 S. E. 525; Ewart v. Johnson, 166 A. 716; Firemen’s Ins. Co. v. Universal Credit Co., 85 S.W. (2d) 1061.
Un cabo de la Policía declaró sustancialmente: que en la Parada 19, Rivera, que caminaba en dirección a San Juan, recogió pasajeros “que aguardaban la guagua”; y nueva-mente en la Parada 17 recogió otros pasajeros “que también esperaban la guagua”; que entre las Paradas 17 y 16 el testigo y un policía que iban montados en una motocicleta detuvieron a Rivera y lo condujeron al cuartel de la policía y los pasajeros espontáneamente dijeron “que pagaban cinco centavos por su pasaje de allí a San Juan.” Preguntado por el fiscal si los pasajeros babían dicho esto en presencia del acusado, el cabo contestó afirmativamente. Interrogado por el juez respecto a si el acusado había dicho algo, el cabo res-pondió que el acusado nada había dicho. En el contrainterro-gatorio el cabo dijo que luego de hacer señales a Rivera para que se detuviera, ellos lo arrestaron. Que conducía cinco o seis pasajeros, algo así. Interrogado dónde fue que el tes-tigo preguntó a los pasajeros lo que pagaban por su trans-portación, el testigo replicó: “Tan pronto los detuvimos y les tomamos los nombres y residencias a los pasajeros que ocupaban el automóvil.” Continuando su declaración, el testigo dijo: que esto sucedió entre las Paradas 17 y 16 y no en el cuartel de la Policía; que el testigo no recuerda si los pasajeros le acompañaron a no al cuartel.
*727El policía declaró: que Eivera caminaba en dirección a San Jnan y qne en la parada 19, “donde babía nn número de pasajeros esperando guagua”, el acusado se detuvo y los pa-sajeros, a instancia de éste, montaron en el automóvil; que en la Parada 17 también babía algunos pasajeros “esperando guagua” y Eivera también se paró y cogió algunos pasaje-ros ; que el ‘testigo y el cabo entonces detuvieron a Eivera en la Parada 17 y lo arrestaron. Al ser repreguntado, el policía dijo: que en la Parada 19 Eivera recogió unos tres pasajeros, y dos pasajeros, más o menos, en la Parada 17, y que entonces el testigo y el cabo le detuvieron, lo arres-taron y lo llevaron al cuartel de la policía, que queda en la Parada 21; que no llevaron los pasajeros al cuartel; que el testigo no interrogó al chófer y que no recuerda si el cabo lo interrogó o no.
Eivera conducía un carro de Ponce así marcado, con la correspondiente licencia como vehículo público. La prueba de la defensa establecía el hecho de que varios de los pasa-jeros recogidos por Eivera eran personas que iban para Ponce o para otros pueblos de la ruta, y tendió a demostrar que algunos, de no ser todos los pasajeros que hacían un corto recorrido, habían subido al automóvil con uno de los pasajeros de fuera de la ciudad, a invitación de éste. La prueba de cargo deja de demostrar satisfactoriamente que los pasajeros de San Juan, de haberlos, habían convenido en pagar o hubieran pagado pasaje o que Eivera esperaba re-cibir o hubiera recibido remuneración alguna por su trans-portación. Los pasajeros que declararon como testigos de la defensa, o todos aquéllos a quienes se preguntó respecto a la manifestación atribuídales por el cabo de la policía, dijeron que no habían dicho tal cosa. El testimonio del cabo respecto a la manifestación espontánea de los pasajeros no fué corro-borado por el del policía ni por el de ningún otro testigo. Según la propia declaración del cabo, los pasajeros no ma-nifestaron que habían pagado pasaje alguno o que hubieran convenido en pagarlo, o que la cuestión relativa a compen-*728sación hubiera sido discutida con el chófer. Si alguno de los pasajeros hubiera declarado durante el juicio como testigo de cargo y hubiese manifestado simplemente durante el exa-men directo “que pagaban” cinco centavos de pasaje, el con-trainterrogatorio hubiera quizá revelado que al manifestar “que estaban pagando” ellos querían significar que espera-ban pagar o que habían asumido que se les exigiría que pa-garan y estaban dispuestos a pagar cinco centavos por el pasaje. El hecho de que esas manifestaciones, de haberse dicho, fueron hechas en presencia de Rivera, queda neutrali-zado por el hecho de que Rivera estaba arrestado y no fué llamado a declarar. Es principalmente debido a la flojedad inherente de la prueba de referencia que la misma queda excluida prontamente al presentarse la oportuna objeción. Chamberlayne on Evidence, vol. 4, pág. 3720, sección 2711; pág. 3740, sección 2726. Debido a esa flojedad inherente, así como por la pobreza, vaguedad e incertidumbre del testimonio de referencia en el presente caso, el mismo no puede conside-rarse suficiente para sostener una convicción.

La sentencia apelada dele ser revocada.

El Juez Asociado Señor Córdova Dávila no intervino.